DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Allowable Subject Matter
The indicated allowability of claims 12-17 is withdrawn in view of the newly discovered discrepancies in the claims.  Rejections with regard to the discrepancies are discussed in the below section titled Claim Rejections - 35 USC § 112.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5, 6, and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sealing agent with inclined side surfaces, does not reasonably provide enablement for a sealing agent with “vertical surfaces extending from said inclined side surfaces.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  Claims 1, 12, 14, and 16 each describes a sealing agent with inclined side surfaces AND “vertical surfaces extending from said inclined side surfaces.”  So far as understood in the currently filed drawings and specification, the sealing agent (13) in the drawings and specification only has inclined side surfaces.  The only vertical surfaces which can be considered to extend from the inclined side surfaces of the sealing agent (13) belong to the vertical side surfaces of the wiring board/substrate (11).  Therefore the scope of the claims is not fully enabled.  For purposes of examination, the examiner has interpreted the limitation, “vertical surfaces extending from said inclined side surfaces,” to mean vertical side surfaces of the wiring substrate extend from the inclined side surfaces of the sealing agent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (United States Patent Application Publication No. US 2012/0300412 A1, hereinafter “Song”) in view of Miyamoto et al. (United States Patent Application Publication No. US 2006/0219359 A1, hereinafter “Miyamoto”) and further in view of Lee et al. (United States Patent Application Publication No. US 2014/0190513 A1, hereinafter “Lee”) and further in view of Lee et al. (United States Patent Application Publication No. US 2016/0099218 A1, hereinafter “Lee 218”).
So far as understood in claim 1, Song discloses a similar method.  Figures 11-14 of Song disclose a package substrate processing method for processing a package substrate having a plurality of chips (180) in regions partitioned by intersecting division lines formed on a wiring substrate (100), the chips (180) collectively sealed with a sealing agent (198), the package substrate processing method comprising a package substrate supporting step of adhering an adhesive layer (310) to the wiring substrate side of the package substrate.  Song does not disclose using a protective tape as the adhesive layer.  However Miyamoto discloses that using a protective tape protects the substrate/wafer surface which has a wiring pattern (p. 1, paragraph 4, p. 4, paragraph 68) during processing.  In view of Miyamoto, it would be obvious to use a protective tape as the adhesive layer on the wiring substrate side of the package substrate.  Song does not disclose supporting a peripheral portion of the protective tape by an annular frame.  However Lee discloses that supporting a peripheral portion of the substrate/wafer with an annular or frame ring combined with a protective tape facilitates handling of the substrate/wafer (fig. 2 and 3G - p. 3, paragraph 58).  In view of Lee, it would therefore be obvious to use an annular frame that supports a peripheral portion of the substrate/wafer with a protective tape.  In the method of Song constructed in view of Miyamoto and Lee, figure 12 of Song discloses a dividing step of cutting in to an intermediate portion of the protective tape (310) by a dividing tool, processing the package substrate along the division lines, and dividing the package substrate into individual semiconductor packages, after the package substrate supporting step is performed.  The 

Response to Arguments
Applicant's arguments with respect to claims 1, 5, 6, and 10-18 have been considered but are moot in view of the new grounds of rejection. 
The applicant has amended claim 1 to indicate that the inclined side surfaces have, “a length that is greater than a length of said vertical surfaces.”  However as noted in the above section titled Claim Rejections - 35 USC § 112, it is not clear that the scope of claims 1, 5, 6, and 10-18 is fully enabled due to the discrepancies regarding the “vertical surfaces.”  As noted above, so far as understood in claim 1, this claim has been rejected under 35 U.S.C. 103 as being unpatentable over Song, Miyamoto, Lee, and the newly cited Lee 218.  Therefore claims 1, 5, 6, and 10-18 stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817